DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments filed November 22, 2022 have been entered into the file. Currently, claim 1 is amended; claims 2, 3, 11-29, 32, and 33 are cancelled; resulting in claims 1, 4-10, 30, and 31 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lushington (CA 2,333,294, previously cited) in view of Flynn ‘568 (US 2008/0141568, previously cited) and Muto (JP 2014-233916, machine translation previously provided).
Regarding claim 1, Lushington teaches a sticker member (6, 7, 8, 9, 10, 11) for a cigarette pack comprising a rectangular piece of paper (1; cigarette pack sticker) having a sticky backing (adhesive material) applied on the rear side of the sticker, and a peel away backing (3, 4; release paper) attached to the piece of paper by the sticky backing (see all Figs.; Description, lines 1-15).

    PNG
    media_image1.png
    308
    318
    media_image1.png
    Greyscale

Fig. 1 of Lushington (CA 2,333,294) showing an exemplary configuration of a sticker (6) having a paper material with a sticky back and decorative front (1) and a peel away backing (3, 4) divided into two pieces by score line (2).

Lushington teaches that the peel away backing is provided with an attachment position guide comprising a score line (2; cutting portion) (claim 5; Figs.; Description, lines 11-14, 19-22) but does not expressly teach that the attachment position guide comprises a pair of folding guides.
However, in the analogous art of decorative labels for wrapping boxes, Flynn ‘568 teaches a label assembly (20; sticker member) comprising a label (50; sticker member) having a printable surface (52), an adhesive surface of the label (adhesive material) and a back sheet (60; release paper) (Abstract, [0022]-[0024]). The back sheet has an attachment position guide comprising a line of separation (45; cutting portion) formed as a line of weakness or a die cut line, and further comprising at least one pair of index lines (70; folding guides) spaced apart from each other in a longitudinal direction by a distance corresponding to the size of the box that will be wrapped by the label while having the line of separation therebetween ([0029], [0031]-[0032], [0037], see Fig. 3 reproduced below). Flynn ‘568 teaches that the line of separation is parallel to each of the at least one pair of index lines and that the index lines are used to align the box relative to the label ([0010], [0032], Fig. 3).

    PNG
    media_image2.png
    430
    950
    media_image2.png
    Greyscale

Fig. 3 of Flynn ‘568 (US 2008/0141568) showing the back sheet side of a label assembly (20) having index lines (70) spaced apart by a distance corresponding to the width of the box, with lines of separation (45) provided between the index lines.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sticker member of Lushington by providing the attachment position guide with a pair of folding guides spaced apart from each other by a distance corresponding to a longitudinal length of a cigarette pack with a cutting portion therebetween, as taught by Flynn ‘568, in order to enable easier alignment of the cigarette pack relative to the label prior to adhering the label to the pack.
Although Flynn ‘568 teaches that the at least one pair of index lines (70; folding guides) are provided on the back sheet so as to be readily legible and apparent to a user in order to enable alignment of a box with the label assembly, and further illustrates the index lines extending generally in the longitudinal direction of the back sheet ([0010], [0032], [0037], Fig. 3), the reference does not expressly teach that the at least one pair of folding guides extends from a first edge to a second edge of the release paper as claimed. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the index lines of Flynn ‘568 to extend from a first edge to a second edge as claimed, in order for the lines to be visible at all positions along the longitudinal direction, consistent with the goal of Flynn ‘568 to provide index lines for alignment that are readily apparent to a user. 
Although Flynn ‘568 teaches that a pair of index lines (70; folding guides) is provided on back sheet (60; release paper) of label assembly (20; sticker member) to align a box blank (15; cigarette pack) relative to the label assembly ([0032], Fig. 3), wherein the index lines are preferably inked or otherwise marked into the back sheet ([0032], [0037], Fig. 3), Lushington in view of Flynn ‘568 does not expressly teach that the at least one pair of folding guides is perforated with dots so that the release paper is allowed to be folded at the at least one pair of folding guides.
However, in the analogous art of adhesive articles configured for alignment with target objects, Muto teaches a bookbinding tape including a printed layer (14) having a mark image (14A) which, similar to the index lines of Flynn ‘568, facilitate alignment when attaching a document to the tape ([0014], [0030]). Muto further teaches that the mark image can be provided as either a printed mark or a perforation for each representative paper size so that the tape can be aligned to documents of varying dimensions ([0035]-[0036]). The shape of the perforations (14A) illustrated in Figs. 1-4 of Muto correspond to the shape of the folding guides which are a section perforated by dots as illustrated in Fig. 2A of the instant invention (see [0095] of the as-filed specification), thus meeting the limitation requiring that the pair of folding guides is perforated with dots.
Given that Flynn ‘568 teaches that the index lines can be inked or otherwise marked, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the at least one pair of folding guides from dot perforations, based on the art-recognized suitability of such perforations for use as alignment markings, as taught by Muto.
It is noted that the limitation reciting “so that the release paper is allowed to be folded at the at least one pair of folding guides” is considered functional language related to the intended use of the perforated folding guides and is accorded limited weight as the language does not further limit the structure of the product. Since the release paper of the sticker member of Lushington in view of Flynn ‘568 and Muto is capable of performing in the manner claimed (i.e. the perforations are capable of enabling the release paper to be folded at the folding guides), the prior art is considered to meet the claimed functional limitation.
Regarding claim 4, Lushington in view of Flynn ‘568 and Muto teaches all of the limitations of claim 1 above, and while Lushington does not expressly teach a width of the peel away backing (3, 4; release paper) relative to a transverse width of the top side of a cigarette pack, the reference does teach a variety of different dimensions for the stickers (6, 7, 8, 9, 10, 11; see p. 1-2 of Description) and that the dimensions of the product are changeable to fit the current size of cigarette packages (claim 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the dimensions of the release paper according to the size of the cigarette pack in order to cover as much of the warning images on the cigarette pack as desired.
Regarding claim 30, Lushington in view of Flynn ‘568 and Muto teaches all of the limitations of claim 1 above, and Lushington further teaches that the cigarette pack sticker has at least one of an artwork image or an advertisement image on at least a portion of the cigarette pack sticker (Abstract; Description, lines 6-10).
Regarding claim 31, Lushington in view of Flynn ‘568 and Muto teaches all of the limitations of claim 1 above, and Lushington further teaches that during installation of the sticker, one of the pieces of the peel away backing (3, 4; release paper) is removed and aligned with the top of the cigarette package (Description, lines 19-20), wherein the pieces of peel away backing (3, 4) divided by the score line (2) correspond to the claimed tear end portions of the release paper which are defined by the cutting portion of the attachment position guide.
It is noted that the limitation reciting “configured to guide the cigarette pack to be attached to the cigarette pack sticker” is considered functional language related to an intended use of the perforations and is accorded limited weight as the language does not further limit the structure of the product. Since the piece of the peel away backing that is removed during installation is capable of aligning the cigarette pack and the sticker during installation, the sticker of Lushington in view of Flynn ‘568 and Muto is capable of performing in the manner claimed.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lushington (CA 2,333,294, previously cited) in view of Flynn ‘568 (US 2008/0141568, previously cited) and Muto (JP 2014-233916, machine translation previously provided) as applied to claim 4 above, and further in view of JP 3007266 (machine translation previously provided, hereinafter “JP ‘266”).
Regarding claim 5, Lushington in view of Flynn ‘568 and Muto teaches all of the limitations of claim 4 above, and Lushington further teaches that the width of the cigarette pack sticker is capable of covering a warning image and a warning text on front and rear sides of the cigarette pack (Description, lines 16-25). Although Lushington teaches that the size of the release paper (3, 4; peel away backing) is configured to correspond to the size of the cigarette pack sticker (1) (Description, lines 13-15), the combination of references does not expressly teach an embodiment wherein the width of the release paper is greater than the width of the cigarette pack sticker.
However, in the analogous art of stickers formed on release paper, JP ‘266 teaches a postcard seal (1; sticker member) having a main body (2; cigarette pack sticker), an adhesive material (3) applied on the rear side of the main body, and a release paper (4) attached to the main body by the adhesive material [0010]. JP ‘266 further teaches that the release paper is preferably larger in both the vertical and horizontal directions than the sticker so that the release paper can be more easily removed from the sticker (Figs. 4-5, [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sticker member of Lushington in view of Flynn ‘568 and Muto by making the width of the release paper greater than the width of the cigarette pack sticker in order to enable easier separation of the release paper from the sticker, as taught by JP ‘266.
Regarding claim 6, Lushington in view of Flynn ‘568, Muto, and JP ‘266 teaches all of the limitations of claim 5 above, and Lushington further teaches that the score line (2; cutting portion) of the attachment position guide may be formed in a variety of different ways, including vertically or horizontally and in the middle (i.e. center) or near one end of the peel away backing (3, 4; release paper) (claim 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lushington (CA 2,333,294, previously cited) in view of Flynn ‘568 (US 2008/0141568, previously cited), Muto (JP 2014-233916, machine translation previously provided), and JP 3007266 (machine translation previously provided, hereinafter “JP ‘266”) as applied to claim 6 above, and further in view of Bernardo et al. (US 2015/0259132, previously cited).
Regarding claim 7, Lushington in view of Flynn ‘568, Muto, and JP ‘266 teaches all of the limitations of claim 6 above but does not expressly teach that the cigarette pack sticker is provided with perforations. However, in the analogous art of labels for cigarette packages, Bernardo et al. teaches an adhesive label that may be used to alter the design on the outer surface of a cigarette pack and further teaches that the adhesive label may comprise one or more lines of weakness, such as perforations, to coincide with the hinge lines on the cigarette pack so that the label does not hinder the opening of the pack ([0025], [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cigarette pack sticker of Lushington in view of Flynn ‘568, Muto, and JP ‘266 by providing the sticker with perforations as needed to coincide with the opening mechanism of the cigarette pack, as taught by Bernardo et al., in order for the label to provide the desired aesthetic appearance without hindering the opening of the pack.
It is noted that the limitation reciting “to guide a cutting line to enable a user to readily cut the cigarette pack sticker” is considered functional language related to an intended use of the perforations and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Bernardo et al. teaches that the perforations are provided on the label so that the label does not hinder opening of the container, thus meeting the claimed limitation.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lushington (CA 2,333,294, previously cited) in view of Flynn ‘568 (US 2008/0141568, previously cited), Muto (JP 2014-233916, machine translation previously provided), JP 3007266 (machine translation previously provided, hereinafter “JP ‘266”), and Bernardo et al. (US 2015/0259132, previously cited) as applied to claim 7 above, and further in view of the Canadian Cancer Society (“Cigarette Package Health Warnings”, previously cited).
Regarding claim 8, Lushington in view of Flynn ‘568, Muto, JP ‘266, and Bernardo et al. teaches all of the limitations of claim 7 above, and Lushington further teaches that the cigarette pack sticker has a rectangular shape and is intended to cover the government’s mandatory warning images and text (Abstract). Although the reference does not expressly teach that the sticker is capable of covering the entire area of the front side of the cigarette pack and 30% to 100% of the rear side of the cigarette pack, Lushington does teach that the dimensions of the sticker are changeable to fit the current size of cigarette packages while still covering the mandatory cigarette packaging guidelines (claim 10). Furthermore, the Canadian Cancer Society teaches that as of 2016, several countries including Canada require that at least 75% of the front and 75% of the back of the cigarette package be covered with warning images (p. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cigarette pack sticker of Lushington in view of Flynn ‘568, Muto, JP ‘266, and Bernardo et al. by selecting appropriate dimensions of the sticker such that it is capable of covering 100% of the front side and 30% to 100% of the rear side of the cigarette pack in order to conform to the current regulatory standards, as suggested by Lushington and the Canadian Cancer Society.
Regarding claim 9, Lushington in view of Flynn ‘568, Muto, JP ‘266, Bernardo et al., and the Canadian Cancer Society teaches all of the limitations of claim 8 above. Bernardo et al. further teaches that a vinyl packaging (outer wrapper) having a cutting line (tear tape) is applied to the cigarette pack in a conventional manner [0043]. As noted above with respect to claim 7, Bernardo et al. teaches that the adhesive label may comprise one or more lines of weakness, such as perforations, to coincide with the opening mechanism of the cigarette pack so that the label does not hinder the opening of the pack [0025]. Therefore, the sticker member of Lushington in view of Flynn ‘568, JP ‘266, and Bernardo et al. meets the claimed limitation.
Regarding claim 10, Lushington in view of Flynn ‘568, Muto, JP ‘266, Bernardo et al., and the Canadian Cancer Society teaches all of the limitations of claim 8 above.
With respect to the limitations regarding the shape and dimensions of the cigarette pack, it is noted that the claimed invention is directed to a sticker member, not to a cigarette pack. As noted in the rejection of independent claim 1 above, the limitations directed to the cigarette pack are considered functional language related to an intended use of the sticker member and are accorded limited weight as the language does not further limit the structure of the sticker member. Therefore, since the sticker member of Lushington is said to be used for covering standard size packages, including king size cuts and regular size cuts (Abstract), the sticker member of Lushington in view of Flynn ‘568, Muto, JP ‘266, Bernardo et al., and the Canadian Cancer Society is capable of being used for a cigarette pack having tapered edges.
Nevertheless, Bernardo et al. teaches that an edge of the cigarette pack may be beveled (i.e. tapered) such that an inner width and an outer width of the front side of the cigarette pack are different ([0044]-[0053]). Furthermore, as noted above, JP ‘266 teaches that the width of the release paper is greater than the width of the cigarette pack sticker ([0010]), such that the width of the cigarette pack sticker can correspond to an inner width of the front side of the cigarette pack.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claims 1, 4-10, and 30-33 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is overcome by Applicant’s amendment incorporating the limitation of previous claim 33 into independent claim 1 in the response filed November 22, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see pages 5-9 of the remarks filed November 22, 2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 8-9 that the combination of Lushington, Flynn ‘568, and Muto would not have rendered obvious the newly added limitation of claim 1 requiring that the at least one pair of folding guides is perforated with dots so that the releaser paper is allowed to be folded at the at least one pair of folding guides because the references only teach that the perforations may be used for alignment and do not specifically suggest that the perforated index lines would allow the back sheet to be folded.
This argument is not persuasive. As noted in the rejections above, the limitation reciting “so that the release paper is allowed to be folded at the at least one pair of folding guides” is considered functional language related to an intended use of the perforated folding guides. As stated in MPEP 2111.02, intended use limitations must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such a structural difference exists does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, the perforations taught by Muto are capable of allowing the release paper to be folded at the pair of folding guides. Although Flynn ‘568 does not expressly teach a material of the back sheet (60; release paper), Lushington teaches that the peel-away backing (3, 4; release paper) is made of wax paper type material (Abstract). One of ordinary skill in the art would recognize that forming perforations in a wax paper type material would weaken the release paper material so as to enable it to be folded along the line of perforations. As evidence of this effect, Supurtipanish (WO 2015/053719) teaches a gift wrapping paper which is provided with perforated lines to allow the paper to be folded along particular directions (Abstract, Figs. 1-7). Since the release paper of the sticker member of Lushington having the folding guides of Flynn ‘568 in the form of perforations as taught by Muto would be capable of performing in the manner claimed, the combination of references meets the claimed functional limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785